Name: Commission Regulation (EEC) No 646/82 of 19 March 1982 derogating from the common quality standards for tomatoes laid down in Council Regulation No 23
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/20 Official Journal of the European Communities 20. 3. 82 COMMISSION REGULATION (EEC) No 646/82 of 19 March 1982 derogating from the common quality standards for tomatoes laid down in Council Regulation No 23 1 . In addition to the provisions laid down at Tide II 'Quality requirements under 'C. Classification', ribbed tomatoes may show : in 'Class I' :  healed cracks not more than 1 cm long,  no excessive deformations,  small umbilicus, but no suberization,  suberization of the stigma up to 1 cm2,  fine blossom scar in elongated form (like a seam), but not longer than two thirds of the greatest diameter of the fruit ; in 'Class II : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the common quality standards for tomatoes were laid down in Annex II/2 to Council Regulation No 23 of 4 April 1962 (3), as amended by Regulation No 190/67/EEC (4), and supplemented with regard to Class III by Annex II to Regulation No 211 /66/ EECO ; Whereas changes have taken place in tomato cultiva ­ tion techniques and, in particular, in the choice of varieties ; whereas the common quality standards must take account of such developments ; whereas, more ­ over, sufficient experience should be acquired before final amendments are made to the common stan ­ dards ; whereas, therefore, derogations should again be made, for a period of one marketing year, from the common quality standards for tomatoes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,  more marked deformations than allowed under Class I , but without being misshapen,  umbilicus,  suberization of the stigma up to 2 cm2,  fine blossom scar in elongated form (like a seam). 2. In addition to the provision laid down at Tide III 'Sizing' under 'B. Uniformity', elongated, round and ribbed tomatoes may be sized according to the following scale (diameter in mm) : 102 and over, from 82 up to but excluding 102, from 67 up to but excluding 82, from 57 up to but excluding 67, from 47 up to but excluding 57, from 40 up to but excluding 47, from 35 up to but excluding 40, HAS ADOPTED THIS REGULATION : from 30 up to but excluding 35 (applicable to elon ­ gated tomatoes only). Article 1 Article 2 For the 1982 marketing year, the following deroga ­ tions are made from the provisions of Annex II/2 to Regulation No 23 : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 118, 30. 4. 1981 , p. 1 . (3) OJ No 30, 20. 4. 1962, p. 965/62. O OJ No 133, 29. 6 . 1967, p. 2795/67. 0 OJ No 233, 20. 12. 1966, p. 3939/66. It shall apply until 31 December 1982. 20 . 3 . 82 Official Journal of the European Communities No L 76/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission